Citation Nr: 0622502	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a right 
knee disability claimed as secondary to a left knee 
disability.  The veteran filed a timely Notice of 
Disagreement and was sent a Statement of the Case by the RO.  
The veteran then filed a timely VA Form 9 perfecting his 
appeal.

The Board notes the veteran was previously denied service 
connection on a direct basis for a right knee disability 
within an April 1993 rating decision.  As the veteran did not 
file a timely notice of disagreement, this decision became 
final.  Within the September 2002 rating decision, the RO 
found no new and material evidence had been submitted to 
reopen this claim, and the veteran did not appeal this 
determination.  Instead, he has appealed only the issue of 
entitlement to service connection for a right knee disability 
claimed as secondary to a left knee disability.  This is the 
only issue currently before the Board.

The veteran also initiated an appeal of the September 2002 
rating decision denying service connection for a right hip 
disability.  However, in a subsequent August 2004 rating 
decision, the veteran was awarded service connection for this 
disability.  Therefore, this issue is no longer on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

FINDING OF FACT

The veteran's right knee disability is not etiologically 
related to the veteran's service-connected left knee 
disability.


CONCLUSION OF LAW

Service connection for a right knee disability as secondary 
to service-connected left knee disability is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a right knee 
disability claimed as secondary to a left knee disability.  
Service connection may be awarded for any disability which is 
due to or the result of a service-connected disability.  
38 C.F.R. § 3.310 (2005).  As with any claim, when there is 
an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).

Review of the medical record indicates a current diagnosis of 
degenerative arthritis in the right knee, verified by X-ray 
and rendered by both VA and private medical experts.  Thus, a 
current right knee disability found.  The question before the 
Board is whether this right knee disability was caused by the 
veteran's service-connected left knee disability

On VA examination of the veteran's right knee in January 
2005, a VA physician found it "unlikely" that the veteran's 
current arthritis of the right knee was related to his 
service connected left knee disability.  This opinion was 
based upon the examiner's review of the veteran's claims file 
and physical examination of him.  The Board finds this 
medical opinion is entitled to great probative weight and 
provides evidence against this claim. 

Service and post-service medical records, including treatment 
reports, also fail to indicate an association between the two 
knee disorders, providing more evidence against this claim. 

After reviewing the totality of the record, the Board 
concludes that the preponderance of the evidence is against 
the award of service connection for a right knee disability. 
According to the January 2005 medical opinion, the veteran's 
degenerative arthritis of the right knee is not caused by his 
service-connected left knee disability.  This opinion, 
rendered by a competent medical expert, was based on physical 
examination of the veteran and review of his medical history.  
In the absence of any evidence to the contrary, the Board 
must conclude that the right knee disability does not result 
from the veteran's service-connected left knee disability, 
and service connection for a right knee disability must be 
denied.

The veteran has offered his own contentions that his right 
knee disability is related to his service-connected left knee 
disability.  The veteran himself is not competent to diagnose 
the etiology of his own disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a right knee 
disability, as such a disability was not the result of his 
service-connected left knee disability.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Duty to Assist and Duty to Notify

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated January 2002, April 
2004, and January 2005, as well as information provided in 
the December 2003 statement of the case, and the September 
2004 and January 2005 supplemental statements of the case, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the December 2003 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Although 
the veteran was not informed by the RO to provide all 
relevant evidence in his possession prior to the September 
2002 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board finds that 
any deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, supra (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records as well as VA outpatient 
treatment records and a VA examination.  The veteran's 
private medical records pertaining to his disability were 
also obtained.  The Board finds no indication or allegation 
that additional pertinent evidence remains outstanding.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the thorough efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for a right knee disability as secondary 
to a service-connected left knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


